       Case 4:20-cv-00335-SHR Document 82 Filed 06/08/21 Page 1 of 8




 1
     Brent P. Ray (Admitted pro hac vice)
     Andrew J. Chinsky (Admitted pro hac vice)
 2   KING & SPALDING LLP
     110 N. Wacker Drive, Suite 3800
 3   Chicago, Illinois 60606
     T: +1 312 995 6333
 4   F: +1 312 995 6330
     Email: bray@kslaw.com
 5          achinsky@kslaw.com
 6   Daniel C. Barr (Bar No. 010149)
     Janet M. Howe (Bar No. 034615)
 7   PERKINS COIE LLP
     2901 N. Central Avenue, Suite 2000
 8   Phoenix, AZ 85012-2788
     T: +1 602 351 8085
 9   F: +1 602 648 7085
     Email: dbarr@perkinscoie.com
10          jhowe@perkinscoie.com

11
   Counsel for Plaintiffs and the Class
12 (Additional Counsel on Signature Page)

13
                            IN THE UNITED STATES DISTRICT COURT
14
                                 FOR THE DISTRICT OF ARIZONA
15 D.H., by and through his mother, Janice            No. 4:20-cv-00335-SHR
   Hennessy-Waller; and John Doe, by his
16 guardian and next friend, Susan Doe, on
   behalf of themselves and all others
17 similarly situated,                                PLAINTIFFS’ NOTICE OF
                                                      DEPOSITION OF THE ARIZONA
18                           Plaintiffs,              HEALTH CARE COST
                                                      CONTAINMENT SYSTEM
19           vs.                                      PURSUANT TO FED. RULE OF CIV.
20 Jami Snyder, Director of the Arizona               PROC. 30(B)(6)
   Health Care Cost Containment System, in
21 her official capacity,                             Date:     July 19, 2021
                                                      Location: Perkins Coie LLP
22                           Defendant.
                                                                2901 N. Central Ave, Ste 2000
23
                                                                Phoenix, AZ 85012-2788

24   PROPOUNDING PARTY: Plaintiffs D.H. and John Doe
25
     RESPONDING PARTY: Defendant Jami Snyder, in her official capacity as Director of
26   the Arizona Health Care Cost Containment System
27

28


                   PLAINTIFFS' NOTICE OF DEPOSITION TO AHCCCS PURSUANT TO FRCP 30(B)(6)
     152738372.1
       Case 4:20-cv-00335-SHR Document 82 Filed 06/08/21 Page 2 of 8




 1           Pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure, Plaintiffs D.H
 2   and John Doe (collectively, the “Named Plaintiffs”), on behalf of themselves and the
 3   class they seek to represent (the “Proposed Class”), through undersigned counsel, hereby
 4   request that Defendant Jamie Snyder, in her official capacity as Director of the Arizona
 5   Health Care Cost Containment System (“Defendant” or “AHCCCS”) designate one or
 6   more officers, directors, or managing agents, or other persons who consent to testify on
 7   AHCCCS’s behalf on the topics listed below. The persons designated must testify about
 8   information known or reasonably available to the organization. Please let us know at
 9   your earliest convenience your availability to confer about the matters for examination.
10

11                                           DEFINITIONS
12           As used in this Notice, the following terms are to be interpreted in accordance
13   with the following definitions. Notwithstanding any definition below, each word, term,
14   or phrase used in these document requests is intended to have the broadest meaning
15   permitted under the Federal Rules of Civil Procedure:
16           1.        “Arizona Medicaid” collectively refers to the State of Arizona’s Medicaid
17 program and its constituent programs governed by Ariz. Rev. Stat. §§ 36-2901 – 36-

18   2999.08, 36-3401 – 36-3436.01 and the associated implementing regulations in Chapters
19   21, 22, 28, 29, 30, 31, and 34 of Title 9 of the Arizona Administrative Code, and
20   administered by AHCCCS and/or by one of several participating managed care
21   organizations.
22           2.        “AHCCCS” refers to the State Medicaid agency that administers the
23   Arizona Medicaid program, known as the Arizona Health Care Cost Containment
24   System, and includes any officials, employees, agents, representatives, contractors,
25   attorneys, and any other persons acting or purporting to act for or on behalf of AHCCCS
26   and/or its Secretary.
27           3.        “Proposed Class” refers to all transgender individuals under the age of 21
28   who are or will be enrolled in AHCCCS, have or will have a diagnosis of gender
                                                     2
                   PLAINTIFFS' NOTICE OF DEPOSITION TO AHCCCS PURSUANT TO FRCP 30(B)(6)
     152738372.1
       Case 4:20-cv-00335-SHR Document 82 Filed 06/08/21 Page 3 of 8




 1   dysphoria, and are seeking or will seek coverage for male chest reconstruction surgery
 2   following a determination by their respective health care providers that the procedure is
 3   necessary to treat gender dysphoria.
 4           4.       “Plaintiffs” refers to the Named Plaintiffs and the Proposed Class.
 5           5.        “Challenged Exclusion” means the exclusion of “gender reassignment
 6 surgeries” from “AHCCCS coverage” under subsection B.4(a) of Arizona

 7 Administrative Code R9-22-205, adopted effective May 20, 1982.

 8           6.       “Gender Reassignment Surgeries” means the services and procedures
 9 excluded from AHCCCS coverage under the Challenged Exclusion referred to with the

10 term “gender reassignment surgeries.”

11           7.       “Gender Dysphoria” refers to the condition currently referred to as Gender
12 Dysphoria in Adolescents and Adults in the Diagnostic and Statistical Manual of

13 Psychiatric Disorders, Fifth Edition (“DSM-5”), and related diagnoses in current or

14 previous editions of the DSM and/or the International Classification of Diseases

15 (“ICD”), including gender identity disorder and transsexualism.

16

17                                   TOPICS FOR DEPOSITION
18           1.       The development, promulgation, implementation, enforcement, and/or
19 proposed elimination or amendment of the Challenged Exclusion.

20           2.       Any information and documents relied upon by AHCCCS and/or the State
21 of Arizona in connection with the development, promulgation, implementation,

22   enforcement, and/or proposed elimination or amendment of the Challenged Exclusion,
23   including, but not limited to medical literature, quantitative and qualitative research
24   performed by or for AHCCCS or the State of Arizona, documents reflecting the costs
25   associated covering or excluding those treatments, and public-hearing testimony.
26           3.       The policies, procedures, or practices related to the implementation,
27 application, or enforcement of the Challenged Exclusion, including, but not limited to,

28
                                                     3
                   PLAINTIFFS' NOTICE OF DEPOSITION TO AHCCCS PURSUANT TO FRCP 30(B)(6)
     152738372.1
       Case 4:20-cv-00335-SHR Document 82 Filed 06/08/21 Page 4 of 8




 1   written documents that govern internal operations and contractual provisions instructing
 2   AHCCCS’s managed care organization regarding the same.
 3           4.        Any information and documents relied upon by AHCCCS and/or the State
 4 of Arizona in connection with the development, promulgation, implementation, and/or

 5   enforcement of policies or directives regarding treatment of or coverage for non-surgical
 6   treatments for Gender Dysphoria, including, but not limited to medical literature,
 7   quantitative and qualitative research performed by or for AHCCCS or the State of
 8   Arizona, documents reflecting the costs associated covering or excluding those
 9   treatments, and public-hearing testimony.
10           5.        AHCCCS’s compliance with the Medicaid Act’s Early and Periodic
11   Screening, Diagnostic and Treatment Services requirements (42 U.S.C. §§
12   1396a(a)(10)(A), 1396a(a)(10)(43), 1396d(a)(4)(B), 1396d(4)).
13           6.        AHCCCS’s compliance with the Medicaid Act’s Comparability
14   Requirement (42 U.S.C. § 1396a(a)(10)(B); 42 C.F.R. § 440.240).
15           7.       The process AHCCCS uses to determine if a particular service is medically
16 necessary to treat a certain condition, including, but not limited to, the application of

17 Ariz. Admin. Code R9-22-203.

18           8.       Arizona House Bill 2294, introduced January 23, 2017, including all
19 research and studies considered or relied upon by AHCCCS in relation to Arizona House

20 Bill 2294 and any positions taken by AHCCCS on the benefits, drawbacks, and effects of

21   the bill.
22           9.        AHCCCS’s current criteria for authorization and coverage for all non-
23   surgical treatments and services for Gender Dysphoria.
24           10.       Instructions or policies from AHCCCS to any AHCCCS managed care
25   organization regarding authorization and coverage for non-surgical treatments and
26   services for Gender Dysphoria.
27           11.       AHCCCS’s current criteria for authorization and coverage for surgical
28   treatments and services for Gender Dysphoria.
                                                    4
                   PLAINTIFFS' NOTICE OF DEPOSITION TO AHCCCS PURSUANT TO FRCP 30(B)(6)
     152738372.1
       Case 4:20-cv-00335-SHR Document 82 Filed 06/08/21 Page 5 of 8




 1           12.       Instructions or policies from AHCCCS to any AHCCCS managed care
 2 organization regarding authorization and coverage for surgical treatments and services for

 3 Gender Dysphoria.

 4           13.       Information, instructions, and/or or guidance regarding implementation or
 5 enforcement of the Challenged Exclusion provided to any AHCCCS managed care

 6 organization.

 7           14.       AHCCCS’s current criteria for authorization and coverage for the following
 8 services (including all applicable and related procedure codes) when intended to treat any
 9 condition other than gender dysphoria: penectomy, orchiectomy, vaginoplasty,

10 feminizing genitoplasty, breast reconstruction, chondrolaryngoplasty, phalloplasty,

11 metoidioplasty, masculinizing genitoplasty, mastectomy, reduction mammoplasty,

12 hysterectomy, oophorectomy, and salpingo-oophorectomy.

13           15.       AHCCCS’s review or consideration of the diagnosis of Gender Dysphoria
14 with respect to treatment and services under Arizona Medicaid.

15           16.       The denial of coverage to any Arizona Medicaid beneficiary based on the
16 Challenged Exclusion.

17           17.      Approval of coverage of Gender Reassignment Surgery to any Arizona
18 Medicaid beneficiary.
19           18.      The list of patients identified on the document produced by AHCCCS,
20 Bates-labeled SNYDER.000549.

21           19.      The creation of document Bates-labeled SNYDER.000392, and the
22 information concerning Plaintiff D.H. contained therein.

23           20.      The practices, protocols and/or procedures followed by AHCCCS to
24 identify and preserve electronically stored information and paper-only documents,

25 including any steps taken to identify or preserve information potentially relevant to any

26 claims or defenses to this litigation, including any directives to any AHCCCS employees,

27 agents, partners, independent consultants, or contractors concerning the same and any and

28 all documents concerning those practices, protocols, and/or procedures.
                                                     5
                   PLAINTIFFS' NOTICE OF DEPOSITION TO AHCCCS PURSUANT TO FRCP 30(B)(6)
     152738372.1
       Case 4:20-cv-00335-SHR Document 82 Filed 06/08/21 Page 6 of 8




 1           21.       The identity of the persons involved with the identification and preservation
 2 of documents and electronically stored information responsive to the preceding

 3 paragraph.

 4           22.       AHCCCS’s standard document and electronic data retention or destruction
 5 policies in the ordinary course of its business, including the identity and current location

 6 of any and all documents that set forth those policies and the identity and current location

 7 of all current and former personnel who have been and/or are currently responsible for

 8 ensuring compliance with Defendants’ document retention policies.
 9           23.       Identification of the devices, computer systems or platforms, including
10 hardware, system software, and application software, as well as any backup and archive

11 systems used in connection with such systems, used by AHCCCS for:

12                     a.     Email;
13                    b.      Short messaging data or peer-to-peer messaging platforms, including
14           voicemail, text, instant messaging or other electronic communications;
15                    c.      Computers or other electronic devices used to create or store
16           electronic data; and
17                    d.      Document management or document servers; cloud storage, or
18           collaborative sites.
19           24.      The steps undertaken to identify, retrieve, or collect potentially relevant
20 electronically stored information with respect to this litigation.

21
      DATED: June 8, 2021                          PERKINS COIE LLP
22
                                                   /s/ Janet M. Howe
23                                                 Daniel C. Barr (Bar No. 010149)
                                                   Janet M. Howe (Bar No. 034615)
24
                                                   2901 N. Central Avenue, Suite 2000
25                                                 Phoenix, AZ 85012-2788
                                                   T: +1 602 351 8085
26                                                 F: +1 602 648 7085
27                                                 Email: dbarr@perkinscoie.com
                                                          jhowe@perkinscoie.com
28
                                                     6
                   PLAINTIFFS' NOTICE OF DEPOSITION TO AHCCCS PURSUANT TO FRCP 30(B)(6)
     152738372.1
       Case 4:20-cv-00335-SHR Document 82 Filed 06/08/21 Page 7 of 8




                                                 Brent P. Ray*
 1
                                                 Andrew J. Chinsky*
 2                                               KING & SPALDING LLP
                                                 110 n. Wacker Drive, Suite 3800
 3                                               Chicago, Illinois 60606
 4                                               T: +1 312 995 6333
                                                 F: +1 312 995 6330
 5                                               Email: bray@kslaw.com
                                                        achinsky@kslaw.com
 6

 7                                               Asaf Orr*
                                                 NATIONAL CENTER FOR LESBIAN
 8                                               RIGHTS
 9                                               870 Market Street, Suite 370
                                                 San Francisco, CA 94102
10                                               T: +1 415 392 6257
                                                 F: +1 415 392 8442
11
                                                 Email: aorr@nclrights.org
12
                                                 Abigail K. Coursolle*
13                                               Catherine McKee*
14                                               NATIONAL HEALTH LAW PROGRAM
                                                 3701 Wilshire Boulevard, Suite 750
15                                               Los Angeles, CA 90010
                                                 T: +1 310 204 6010
16
                                                 Email: coursolle@healthlaw.org
17                                                      mckee@healthlaw.org

18                                               Attorneys for Plaintiffs and the Class
19
                                                 * Admitted Pro hac vice
20

21

22

23

24

25

26

27

28
                                                    7
                   PLAINTIFFS' NOTICE OF DEPOSITION TO AHCCCS PURSUANT TO FRCP 30(B)(6)
     152738372.1
       Case 4:20-cv-00335-SHR Document 82 Filed 06/08/21 Page 8 of 8




 1                                   CERTIFICATE OF SERVICE
 2           I hereby certify that on June 8, 2021, I electronically transmitted the attached
 3   documents to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrants:
 5
   Logan T. Johnston
 6 JOHNSTON LAW OFFICES, P.L.C.
   14040 N. Cave Creek Rd., Suite 309
 7 Phoenix, Arizona 85022

 8 ltjohnston@live.com
 9 David Barton
   Kathryn Hackett King
10 BURNSBARTON PLC

11 2201 E. Camelback Road, Suite 360
   Phoenix, AZ 85016
12 david@burnsbarton.com
   kate@burnsbarton.com
13

14
     Attorneys for Defendant

15
     s/ Marie C. van Olffen
16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    8
                   PLAINTIFFS' NOTICE OF DEPOSITION TO AHCCCS PURSUANT TO FRCP 30(B)(6)
     152738372.1
